Citation Nr: 1536313	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-30 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran served on active duty from October 1999 to February 2000 and from October 2010 to December 2011.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


REMAND

The initial VA examination conducted in March 2012 did not indicate the diagnosis of any psychiatric disability.  However, a private psychologist's report dated August 2012 indicated a diagnosis of posttraumatic stress disorder (PTSD), but also indicated that the Veteran was on the whole coping well with the exception of sleep problems.  A Global Assessment of Functioning (GAF) score of "70 - 75" was assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  In February 2013 another VA examination was conducted.  The diagnosis was PTSD, and examiner indicated that "a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  An October 2013 VA mental health treatment note, indicated a GAF score of 55.  

In May 2014, a private psychologist examined the Veteran.  This examiner indicated that the level of impairment resulting from the service-connected PTSD was "occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking, and/or mood."  

At his hearing before the Board in June 2015, the Veteran testified that this examination took over six hours, including psychological testing.  However, the record received from the private examiner, did not include records of the testing, only the examination report.  Those records should be requested.  

At the June 2015 Board hearing, the Veteran testified that had been laid off from work because of a lack of construction jobs, not due to conflicts or difficulties resulting from PTSD.  

The evidence establishes that the Veteran served in the National Guard and he was activated for a period of active duty with service under combat conditions in Afghanistan from October 2010 to December 2011.  Despite being diagnosed with PTSD, the evidence indicates that the Veteran was employed after returning from his active duty, and that he continues to actively and successfully serve in the National Guard.  As recently as January 2015, the Veteran reported that he had no mental health issues in his service treatment records.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for an increased rating for his service-connected PTSD, to include all VA and non-VA medical records.  The RO must notify the Veteran that it is his responsibility to cooperate in the development of the claims.  

* The RO must ask the Veteran to provide a complete employment history for the period from December 2011 to the present.  

* The RO must ask the Veteran execute the necessary release forms and request complete copies of the Veteran's May 2014 PTSD examination that was conducted at "Boy's Town."  Specifically, all underlying interview notes and psychological testing results must be requested.   

* The RO must request copies of any records related to the Veteran from the Omaha, Vet Center for the period of time from February 2014 to the present.  

The RO must notify the Veteran that failure to cooperate may include denial of the claim.  38 C.F.R. § 3.158 (2015).  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA psychiatric examination to determine the severity of his service-connected PTSD.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must provide accurate and fully descriptive assessment of all psychiatric symptoms and the occupational and social impairment caused by the service-connected PTSD.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory, such retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 
4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

5.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim for an increased initial disability rating for his PTSD must be readjudicated.  If any benefit on appeal remains denied, the Veteran and representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

